 


109 HR 15 IH: National Health Insurance Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 15 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Dingell introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide a program of national health insurance, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Health Insurance Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and declaration of purpose 
Sec. 3. Policies of Act 
Title I—Benefits and eligibility 
Sec. 101. Classes of personal health services 
Sec. 102. Availability of benefits 
Sec. 103. How benefits obtained: free choice by patient 
Sec. 104. Eligibility for benefits 
Sec. 105. Provision of benefits for noninsured needy and other individuals 
Title II—Participation of physicians, dentists, nurses, hospitals, and others 
Sec. 201. Physicians and dentists; specialists 
Sec. 202. Nurses 
Sec. 203. Hospitals 
Sec. 204. Auxiliary services 
Sec. 205. Agreements with individual practitioners, hospitals, and others 
Sec. 206. Agreements with voluntary health insurance and other organizations 
Sec. 207. Provisions common to all agreements 
Sec. 208. Methods of payments for services 
Sec. 209. Amount of payments for services 
Sec. 210. Professional rights and responsibilities 
Title III—Local administration 
Sec. 301. Decentralization of administration 
Sec. 302. Local administrative committee or officer 
Sec. 303. Local area committees 
Sec. 304. Local professional committees 
Sec. 305. Methods of administration 
Title IV—State administration 
Sec. 401. Declaration of policy 
Sec. 402. State plan of operations 
Title V—National Health Insurance Board; National Advisory Medical Policy Council; general administrative provisions 
Sec. 501. National Health Insurance Board 
Sec. 502. Advisory Council 
Sec. 503. Studies, recommendations, and reports 
Sec. 504. Nondisclosure of information 
Sec. 505. Prohibition against discrimination 
Title VI—Eligibility determinations, complaints, hearings, and judicial review 
Sec. 601. Determinations as to eligibility for benefits 
Sec. 602. Complaints of eligible individuals and of persons furnishing benefits 
Title VII—Application of Act to individuals covered under medicare program 
Sec. 701. Eligibility; benefits available 
Sec. 702. Study and report 
Title VIII—Fiscal provisions 
Sec. 801. Use of Trust Fund 
Sec. 802. Allotment of funds 
Sec. 803. Grants-in-aid for training and education 
Title IX—Miscellaneous provisions 
Sec. 901. Definitions 
Sec. 902. Effective date 
Title X—Value added tax and National Health Care Trust Fund 
Sec. 1001. Imposition of value added tax 
Sec. 1002. Revenue from value added tax to fund National Health Care Trust Fund 
Title XI—Study and development of cost control mechanisms 
Sec. 1101. Development of cost control mechanisms   
2.Findings and declaration of purpose 
(a)FindingsThe Congress finds that— 
(1)the health of the Nation’s people is the foundation of our Nation’s strength, productivity, and wealth; 
(2)the assurance of adequate medical care to all of our people is essential to the general welfare and to the Nation’s security; 
(3)since the tremendous advances in medical science in recent years have necessarily meant great advances in the cost of health services, our archaic system of paying for medical care—based on public and private charity for the poor, on unpredictable and often unbearable costs to the otherwise self-supporting, and on disproportionate charges for the well-to-do—has resulted in the following conditions: 
(A)the inability of the vast majority of our people to meet the shattering cost of serious or chronic illness; 
(B)the inability of most of our people to benefit from modern preventive medicine; and 
(C)wholly inadequate provision for the health needs of our farm families and agricultural workers; 
(4)the conditions described in the preceding paragraph cannot effectively be remedied under the present system of payment for medical care, or under any voluntary insurance system; and 
(5)a medical dole as an answer to this problem is repugnant to the American people and would certainly result in a system of state medicine, paid for from tax funds and rendered by regimented doctors. 
(b)PurposesThe Congress declares the purposes of this Act to be to provide a sound economic foundation for our free system of medicine and to correct the maldistribution of health personnel and facilities by establishing a system of prepaid personal health insurance on the principle of social insurance. 
3.Policies of Act 
(a)In generalIn establishing a system of national health insurance, it is the policy of this Act that— 
(1)those persons and their dependents who are insured under the provisions of the Act shall be assured full freedom to choose their physicians and to change their choice as they may desire; 
(2)physicians and other professions furnishing services in accordance with the provisions of this Act shall be assured full freedom in the practice of their professions, including the right to accept or reject patients except as this right may be restricted by their own professional ethics or by the laws of the several States; and 
(3)the administration of this Act shall be based upon the American principle of decentralization. 
(b)Administrative responsibilitiesIn carrying out these policies, it is the intention of Congress that the major administrative responsibilities be placed in the hands of local bodies representing both those who pay for and receive services and those who render services, and operating within the framework of plans made by the several States, and approved by the Federal agency; that the National Health Care Trust Fund created by this Act shall be allotted equitably among the several States and by the States to their local areas; that voluntary as well as governmental organizations shall be recognized and utilized; and that all eligible individuals and their dependents as specified in this Act shall be entitled to its benefits without discrimination because of race, color, or creed. 
IBenefits and eligibility 
101.Classes of personal health services 
(a)Personal health services 
(1)In generalThe personal health services to be made available as benefits to eligible individuals as provided in this title are the following: 
(A)Medical services. 
(B)Dental services. 
(C)Podiatric services. 
(D)Home-nursing services. 
(E)Hospital services. 
(F)Auxiliary services. 
(2)Provision of servicesEach class of services shall be provided by persons (including individuals, partnerships, corporations, associations, consumer cooperatives, and other organizations) who are authorized by applicable State law, and who are qualified under title II, to do so. 
(b)Medical servicesMedical services consist of— 
(1)general medical services such as can be rendered by a physician engaged in the general or family practice of medicine, including preventive, diagnostic, and therapeutic care and periodic medical examinations; and 
(2)specialist services rendered by a physician who is a specialist in the class of services rendered, as defined in section 201.Such medical services may be rendered at the office, home, hospital, or elsewhere, as necessary. 
(c)Dental servicesDental services consist of— 
(1)general dental services rendered by a dentist engaged in the general practice of dentistry, including preventive, diagnostic, and therapeutic care, and periodic dental examinations; and 
(2)specialist services rendered by a dentist who is a specialist in the class of services rendered, as defined in section 201.Such dental services may be rendered at the office, home, hospital, or elsewhere, as necessary. 
(d)Podiatric servicesPodiatric services consist of those professional services of a podiatrist who is legally authorized to perform such services in the State in which the podiatrist practices. 
(e)Home-nursing servicesHome-nursing services consist of nursing care of the sick rendered in the home by a registered professional nurse or a qualified practical nurse. 
(f)Hospital services 
(1)In generalHospital services consist of hospitalization, including necessary nursing services, and such physician, laboratory, ambulance, and other services in connection with hospitalization as the National Health Insurance Board (in this Act referred to as the Board), after consultation with the National Advisory Medical Policy Council (in this Act referred to as the Advisory Council), by regulation designates as essential to good hospital care, for a maximum of 60 days in any benefit year. 
(2)ExclusionHospital services shall not include hospitalization in a mental disease hospital or institution, or hospitalization for any day more than 30 days following the diagnosis of a psychosis. 
(3)Increase in maximum number of daysWhenever the Board, after consultation with the Advisory Council, finds that moneys in the National Health Care Trust Fund are adequate and that facilities are available, it may by regulation increase the maximum days of hospitalization in any benefit year. 
(g)Auxiliary servicesAuxiliary services consist of such— 
(1)chemical, bacteriological, pathological, diagnostic X-ray and related laboratory services; 
(2)X-ray, radium, and related therapy; 
(3)physiotherapy; 
(4)services of optometrists; 
(5)prescribed drugs which are unusually expensive; 
(6)special appliances; and 
(7)eyeglasses;as the Board, after consultation with the Advisory Council, by regulation designates as auxiliary services on the basis of its finding that their provision under this Act is practicable and is essential to good health care. 
102.Availability of benefits 
(a)General availability 
(1)In generalMedical services, hospital services, and, except as otherwise provided in subsection (b), all other personal health services specified in section 101 shall be made available (subject to section 701) as benefits to eligible individuals in all health-service areas within the United States as rapidly and as completely as possible having regard for the availability of the professional and technical personnel and the hospital and other facilities needed to provide such services. 
(2)Surveys of resources and needsTo this end the resources and needs of each State shall be surveyed and a program developed in each State to assure the maximum participation and use of health personnel and facilities in the provision of benefits, and to encourage improvement in the number and distribution of such personnel and facilities throughout the State. Additional surveys shall be undertaken as required, and the program in the State from time to time modified on the basis thereof. 
(b)Limitation on availabilityIf the Board, after consultation with the Advisory Council, finds that the personnel or facilities or funds that are or can be made available are inadequate to insure the provision of all services included as dental, home-nursing, or auxiliary services under section 101, it may by regulation limit for a specified period the services which may be provided as benefits, or modify the extent to which, or the circumstances under which, they will be provided to eligible individuals. Any such restriction or limitation shall be reduced or withdrawn as rapidly as may be practicable. In the case of dental services, priority in the reduction or withdrawal of any such restriction or limitation shall be given to children. 
(c)RecommendationsThe Board shall have the duty of— 
(1)studying and making recommendations as to needed services and facilities for the care of the chronic sick afflicted with physical ailments, and for the care of individuals afflicted with mental or nervous diseases, and as to needed provisions for the prevention of chronic physical diseases and of mental or nervous diseases; and 
(2)making reports from time to time, with recommendations as to legislation, but the first such report shall be made not later than two years after benefits under this Act first become available. 
103.How benefits obtained: free choice by patient 
(a)In generalEvery individual eligible for personal health services available under this Act may freely select the physician, dentist, podiatrist, nurse, medical group, hospital, or other person of the individual’s choice to render such services, and may change such selection if the practitioner, medical group, hospital, or other person has agreed under title II to furnish the class of services required and consents to furnish such services to the individual. 
(b)Practitioner servicesGeneral medical, dental, and podiatric services may be obtained by request made by the individual directly to the practitioner of the individual’s choice. 
(c)Specialty servicesSpecialist, home-nursing, hospital, and auxiliary services shall be obtained from the specialist, nurse, hospital, or other person of the individual’s choice, whenever the practitioner from whom the individual is receiving medical or dental services as benefits under this Act refers the individual for specialist, home-nursing, hospital, or auxiliary services upon determining that such services are required in the proper care of the individual’s particular case; or whenever, upon request of the individual, an administrative medical officer, upon a like determination, refers the individual for such services. 
(d)Waiver of referralThe Board, by regulation, shall dispense with the necessity of referral in cases of emergency, and may dispense with the necessity of referral under specified circumstances or as respects specified classes of services, or both, if it finds, after consultation with the Advisory Council, that such action will be conducive to the provision of a more adequate amount and quality of health care and will not unreasonably increase the expenditures from the National Health Care Trust Fund for such services. 
104.Eligibility for benefits 
(a)In generalSubject to section 701, every individual shall be eligible for benefits under this Act throughout any benefit year if the individual— 
(1)has received (or, in the case of income from self-employment, has accrued)— 
(A)not less than $2,000 in wages during the first four of the last six calendar quarters preceding the beginning of the benefit year; or 
(B)not less than $1,500 in wages in each of six calendar quarters during the first twelve of the last fourteen calendar quarters preceding the beginning of the benefit year (not counting as one of such fourteen calendar quarters any quarter in any part of which the individual was under a total disability which continued for six months or more); 
(2)is entitled, for the first month in the benefit year, to a benefit under title II of the Social Security Act or to an annuity under subchapter III (relating to civil service retirement) of chapter 83 of title 5, United States Code; or 
(3)the individual is on the first day of the benefit year a dependent of an individual who is eligible under paragraph (1) or paragraph (2). 
(b)Additional eligibilitySubject to section 701, every individual, not eligible therefor under subsection (a), shall be eligible for benefits under this Act during the remainder of a benefit year, beginning with— 
(1)the first day of any calendar quarter in such benefit year, if the individual has received (or, in the case of income from self-employment, has accrued) not less than $150 in wages during the first four of the last six calendar quarters preceding the beginning of such calendar quarter; 
(2)the first day of the first month in such benefit year for which the individual is entitled to a benefit or annuity referred to in subsection (a)(2); or 
(3)the first day in such benefit year on which the is or becomes a dependent of an individual who is eligible for benefits under subsection (a) (1) or (2) under paragraph (1) or (2). 
(c)Coverage under workers’ compensation 
(1)No coverageNo individual shall be deemed eligible for any personal health services as a benefit under this Act which are required by reason of any injury, disease, or disability on account of which any medical, dental, home-nursing, hospital, or auxiliary service is being received, or upon application therefor would be received, under a workmen’s compensation law of the United States or of any State, unless equitable reimbursements to the National Health Care Trust Fund for the provision of such services as benefits have been made or assured under section 105. 
(2)SubrogationIn any case in which an individual receives any personal health service as a benefit under this Act with respect to any such injury, disease, or disability, for which no reimbursement to the National Health Care Trust Fund has been made or assured, the United States shall to the extent permitted by State law be subrogated to all rights of such individual, or of the person who furnished such service, to be paid or reimbursed, pursuant to such workmen’s compensation law, for the cost of furnishing such service. 
105.Provision of benefits for noninsured needy and other individuals 
(a)In generalSubject to section 701, any or all benefits provided under this Act to individuals eligible for such benefits may be furnished to individuals (including the needy) not otherwise eligible therefor, for any period for which equitable reimbursements to the National Health Care Trust Fund on behalf of such needy or other individuals have been made, or for which reasonable assurance of such reimbursements have been given, by public agencies of the United States, the several States, or any of them or of their political subdivisions, such reimbursements to be in accordance with agreements and working arrangements negotiated with such public agencies. Services furnished to such needy or other individuals as benefits shall be of the same quality, be furnished by the same methods, and be paid for through the same arrangements, as services furnished to individuals eligible for benefits under this Act. 
(b)Availability of Federal fundsFederal grants to States under title XIX, and part A of title IV, of the Social Security Act, and Federal grants to States for aid or assistance under other provisions of such Act, shall be available to the States for provision of personal-health services for noninsured needy individuals in accordance with the provisions of subsection (a). 
IIParticipation of physicians, dentists, nurses, hospitals, and others 
201.Physicians and dentists; specialists 
(a)QualificationsAny individual who is a physician, dentist, or podiatrist legally authorized in a State to render any services included as general medical, dental, or podiatric services shall be deemed qualified to render such services in that State as benefits under this Act. 
(b)Specialists 
(1)In generalAny such individual who is found to possess skill and experience of a degree and kind sufficient to meet standards established for a class of specialist services shall be deemed qualified to receive compensation for specialist services of such class as benefits under this Act. 
(2)StandardsThe Board, after consultation with the Advisory Council, shall establish standards as to the special skills and experience required to qualify an individual to render each such class of specialist services as benefits under this Act, and to receive compensation for such specialist services. In establishing such standards and in determining whether individuals qualify thereunder, standards and certifications developed by professional agencies shall be utilized as far as is consistent with the purposes of this Act, and regard shall be had for the varying needs and the available resources in professional personnel of the States and of local health-service areas. 
202.NursesAny individual shall be deemed qualified to render home-nursing services in a State as benefits under this title if such individual is— 
(1)a professional nurse registered in such State; or 
(2)a practical nurse— 
(A)who is qualified as such under State standards or requirements, or, in the absence of State standards or requirements, is found to be qualified under standards established by the Board after consultation with the Advisory Council and with nursing agencies; and 
(B)who furnishes nursing care under the direction or supervision of the State health agency, the health agency of a political subdivision of the State, or an organization supplying and supervising the services of registered professional nurses in the State. 
203.HospitalsAny hospital or other institution shall be deemed qualified to furnish all or particular classes of hospital services as benefits under this Act if— 
(1)it is qualified to furnish such services under State standards or requirements for the maintenance and operation of hospitals which apply to the class or classes of services to be furnished; or 
(2)in the absence of such State standards or requirements, it is found to afford professional services, personnel, and equipment adequate to promote the health and safety of individuals requiring the class or classes of hospital services to be furnished, according to standards which the Board shall establish after consultation with the Advisory Council. 
204.Auxiliary servicesAny person (as defined in section 901(1)) who— 
(1)is qualified under State standards or requirements to furnish a class of services included as auxiliary services; or 
(2)in the absence of State standards or requirements, is found to be qualified to furnish a class of such services under standards established for such class by the Board after consultation with the Advisory Council,shall be deemed qualified to furnish such class of auxiliary services in that State as benefits under this Act. 
205.Agreements with individual practitioners, hospitals, and othersAny individual (or, in the case of hospital or auxiliary services, any person) qualified under this title to furnish any class or classes of personal health services as benefits may enter into an agreement with the State agency which in accordance with title IV has assumed responsibility for the administration in the State of benefits under this Act (in this Act referred to as the State agency), to furnish such class or classes of services as benefits to individuals eligible therefor under this Act. 
206.Agreements with voluntary health insurance and other organizations 
(a)In generalIn the provision of personal health services, it shall be the policy to utilize individuals or organizations qualified under this title to render such services, including— 
(1)any organized group of individuals; 
(2)any partnership, association, or consumer cooperative; 
(3)any hospital or any hospital and its staff; or 
(4)any organization operating a voluntary health-service insurance plan or other voluntary health-service plan. 
(b)AuthorizationThe State agency is authorized to enter into an agreement with any organization referred to in subsection (a) for the provision of personal health services under this Act. Any such organization, whether or not it enters into an agreement with the State agency on its own behalf, shall be permitted to act as agent for individuals or other persons in negotiating or in carrying out agreements with the State agency for rendering personal health services under this Act. 
(c)Qualification of providersAny agreement under this section shall provide that each class of personal health services will be furnished only by individuals (or, in the case of hospital or auxiliary benefits, by persons, as defined in section 901(1)) who are qualified under this title to render such class of services and each of whom has agreed or has authorized an agreement to be made on the individual’s behalf with the State agency that the individual will furnish such services in accordance with this Act and with regulations prescribed thereunder. Each such individual or person shall be responsible, both to the State agency and (in accordance with applicable State law) to individuals eligible for personal health services as benefits, for carrying out such agreement made by the individual or person or on behalf of the individual or person. 
207.Provisions common to all agreements 
(a)In generalEach agreement made under this title shall— 
(1)specify the class or classes of services to be furnished or provided pursuant to its terms; 
(2)contain an undertaking to comply with this Act and with regulations prescribed thereunder; 
(3)be made upon terms and conditions consistent with the efficient and economical administration of this Act; and 
(4)continue in force for such period and be terminable upon such notice as may be agreed upon. 
(b)TermNo agreement under section 206, and no designation of an agent, shall for more than one year preclude any individual or person qualified to furnish personal health services from exercising such rights as the individual or person would otherwise have under this title— 
(1)to negotiate and enter into an agreement directly with the State agency; 
(2)to designate another agent for such negotiation; or 
(3)to participate in another agreement under section 206. 
(c)Non exclusive agreementsNo agreement made under this title shall confer upon any individual or other person, or any group or other organization, the right of furnishing or providing personal health services as benefits, to the exclusion in whole or in part of other individuals, persons, groups, or organizations qualified to furnish or provide such services. 
(d)Disqualification 
(1)In generalIf the State agency after investigation finds that an individual or other person under agreement to furnish or provide personal health services as benefits is no longer qualified to furnish or provide such services, or has committed a substantial breach of the agreement, it shall notify such person of its findings, together with the reasons therefor, and in the absence of a request for a hearing by such person under title VI, or in the event of a final decision sustaining its findings after any hearing and further review provided under title VI, may terminate the agreement and withdraw the person’s name from the list published pursuant to title III. 
(2)Limitation on subsequent agreementsAfter an agreement has been so terminated, no new agreement shall be entered into with such person under this Act unless and until such person gives reasonable assurances to the State agency of the person’s ability and willingness to discharge all obligations and responsibilities under a new agreement satisfactorily in accordance with its provisions. 
208.Methods of payments for services 
(a)Professional servicesAgreements for the furnishing of medical, dental, or podiatric services (other than specialist services) as benefits under this Act shall provide for payment— 
(1)on the basis of fees for services rendered as benefits, according to a fee schedule; 
(2)on a per capita basis, the amount being according to the number of individuals eligible for benefits who are on the practitioner’s list; 
(3)on a salary basis, whole time or part time; or 
(4)on such combinations or modifications of these bases, including separate provision for travel and related expenses, as may be approved by the State agency;according in each health-service area as the majority of the medical practitioners or of the dental practitioners, respectively, under agreement to furnish such services shall elect. Provision shall be made for another method or methods of payment (from among the methods listed in this subsection) to those medical practitioners or to those dental practitioners who do not elect the method of such majority, when it is found that such alternative method of making payments contributes to carrying out the provisions of section 305 or otherwise promotes the efficient and economical provision of medical or dental services in the area. 
(b)Specialist servicesAgreements for the furnishing of specialist services as benefits under this Act may provide for payments on the basis of fee for service, per case, per session, per capita, on salary (whole time or part time), or other basis, or combination thereof. 
(c)Treatment of groupsAny of the methods of making payments from among the methods listed in subsection (a) or subsection (b) may be used in making payments to groups or practitioners or organizations or other agencies which undertake to provide specialist services as well as general medical or general dental services. 
(d)Hospital services 
(1)Use of reasonable costsAgreements for the furnishing of hospital services as benefits under this Act shall provide for payment on the basis of the reasonable costs of hospitalization furnished as benefits. 
(2)Maximum ratesThe Board, after consultation with the Advisory Council and with representatives of interested hospital organizations, may by regulation prescribe maximum rates for hospitalization furnished as benefits under this Act, and such maximum rates may be varied according to classes of localities or types of service. 
(3)Payment basisPayments to hospitals shall be based on the least expensive multiple-bed accommodations available in the hospital unless the patient’s condition makes the use of private accommodations essential for the patient’s proper medical care. 
(4)Additional chargesAn agreement made for furnishing such services shall not affect the right of the hospital or other person with whom the agreement is made to require payments from patients with respect to the additional cost of more expensive facilities occupied at the request of the patient, or with respect to services not included as benefits under this Act. 
(e)Home-nursing services and auxiliary servicesAgreements for the furnishing of home-nursing services or auxiliary services as benefits under this Act shall provide for payment in accordance with such methods as the State agency may approve from among those set forth in regulations prescribed pursuant to this Act. 
(f)Pro-rating certain per capita paymentsIn any health-service area where agreements for the furnishing of general medical or general dental services provide for payment only on a per capita basis, the per capita payments with respect to those individuals residing in the area who have failed to select a practitioner or other person to furnish such services to them shall be made on a pro rata basis among the practitioners and other persons under agreement to furnish such services in the area. 
209.Amount of payments for services 
(a)Consideration of local conditions 
(1)In generalRates or amounts of payment for particular services or classes of services furnished as benefits under this Act shall be adapted to take account of relevant regional, State, or local conditions and practices. 
(2)Professional servicesIn arriving at the payments to be made for services of general medical and dental practitioners, specialists, professional and practical nurses, or other practitioners, regard shall be had for the annual income or its equivalent which the payments will provide, and consideration shall be given to degree of specialization, and to the skill, experience, and responsibility involved in rendering the services. 
(3)AdequacySuch payments, together with the other terms and conditions of the agreements made under this title, shall be adequate to provide professional and financial incentives to practitioners to advance in their professions and to practice in localities where their services are most needed, to encourage high standards in the quality of services furnished, to give assistance in their use of opportunities for postgraduate study, and to allow for adequate vacation. 
(b)Equivalence in choice of payment methodsThe rates and amounts of payments fixed under the different methods of payments specified in subsections (a), (b), (c), and (e) of section 208, and the methods of making payments, shall assure reasonably equivalent awards for practitioners selecting different methods of payment, in consideration of the value of the services they render. 
(c)Limitations on maximum number of patientsMaximum limits upon the number of eligible individuals with respect to whom any person may undertake to render services in any local health-service area may be fixed by the local administrative committee or local administrative officer of that health-service area only on the basis of a recommendation of the professional committee in that area that such limitation is necessary to maintain high standards in the quality of medical, dental, or other services furnished as benefits. Any such limits shall take account of professional needs and practices and shall provide suitable exceptions for emergency and temporary situations. 
(d)Treatment of groupsThe making of an agreement under section 206 with a group or other organization shall not operate to increase the payments to be made pursuant to any such agreement over the amounts which, in the absence of such group or organization would be payable for the same services pursuant to agreements made under section 205 directly with the person or persons who furnish the services. 
210.Professional rights and responsibilities 
(a)Termination arrangementsAny person who enters into an agreement under this title may terminate such agreement after reasonable notice and after suitable arrangements are made to fulfill professional obligations to eligible individuals. 
(b)Freedom of practiceEvery physician, dentist, or nurse agreeing to render services as benefits under this Act shall be free to practice such professional’s profession in the locality of the professional’s own choosing, consistent with the requirements of the laws of the States. 
(c)Freedom in acceptance of patientsEvery physician, dentist, nurse, hospital, or other person entering into an agreement under this title shall be free to the extent consistent with applicable State law and customary professional ethics to accept or reject as a patient any individual requesting the professional’s services. 
(d)Freedom from supervision or controlNo supervision or control over the details of administration or operation, or over the selection, tenure, or compensation of personnel, shall be exercised under the authority of this Act over any hospital which has agreed to furnish personal health services as benefits. 
IIILocal administration 
301.Decentralization of administration 
(a)In generalIn order that personal health-service benefits may be made available promptly and in a manner best adapted to local practices, conditions, and needs, responsibility for administration of the benefits provided under this Act in the several local health-service areas shall be decentralized as fully as practicable to local administrative committees or local administrative officers, acting with the advice and assistance, as provided in this title, of local professional committees and, in the case of local administrative officers, the advice and assistance of local area committees. 
(b)Designation of health-service areasThe health-service areas of a State shall be those so designated in the State plan of operations. 
302.Local administrative committee or officer 
(a)In generalThe local administrative agency for each local health-service area may, as determined by the State, be either— 
(1)a local administrative committee established in accordance with section 303, which shall act through a local executive officer; or 
(2)a local administrative officer, who shall act with the advice and assistance of a local advisory committee established in accordance with section 303. 
(b)Arrangements for servicesThe local administrative committee or officer, with the advice and assistance of such local professional committees as may from time to time be established, shall arrange for the furnishing of personal health-service benefits to eligible individuals in the area and to that end shall— 
(1)publish, and make readily available to eligible individuals in the area, lists of the names of all persons who have agreed to furnish personal health services in the area, together with the class or classes of services which each has undertaken to furnish; 
(2)disseminate pertinent information concerning the rights and privileges under this Act of eligible individuals and of persons qualified to furnish personal health services as benefits; 
(3)maintain effective relationships with physicians, dentists, nurses, hospitals, and other persons who have entered into agreements to furnish personal health services in the area, in order to facilitate the furnishing of such services in accordance with such agreements, to assure full and prompt payment to such persons for services so furnished, and to enlist their full cooperation in the administration of benefits under this Act in the area; 
(4)receive and, to the extent possible in the local area, adjust any complaints which may be made concerning the administration of benefits under this Act in the area; 
(5)perform such other duties (including the making of payments to persons furnishing personal health services in the area) as may be assigned by the State agency; and 
(6)take or initiate such other administrative action as the committee or officer finds will best carry out, within the area, the provisions of this Act, and best effectuate its purposes. 
303.Local area committees 
(a)Establishment 
(1)In generalA local area committee shall be established in each health-service area. 
(2)FunctionsIf designated by the State as a local administrative committee, the local area committee shall perform the functions specified in section 302 and shall formulate policies for the administration of benefits under this Act in the area. If designated as an advisory committee, it shall advise and assist in the performance of such functions and the formulation of such policies. The committee, whether administrative or advisory, shall— 
(A)participate in the solution of problems affecting the administration of such benefits; 
(B)promote impartiality and freedom from political influence in such administration; 
(C)perform related functions to the end that administration in the area may be responsive to the wishes and needs of persons furnishing and receiving benefits in the area, be adapted to local practices and resources; and 
(D)provide adequate and high quality personal health services to all eligible individuals. 
(b)CompositionEach local area committee shall consist of not less than 8 nor more than 16 members. The members shall be so selected that— 
(1)a majority of the committee shall be representative of the interests of individuals in the area who are eligible for benefits; and 
(2)the remaining members shall be chosen from the several professions, hospitals, and other organizations in the area by whom such benefits will be provided. 
(c)Meetings 
(1)In generalThe local area committee shall meet— 
(A)as often as may be necessary, and whenever one-third or more of the members request a meeting; and 
(B)in the case of a local administrative committee, not less frequently than once each month, and, in the case of a local advisory committee, not less frequently than once in each quarter of the year. 
(2)Annual public meetingAt least one meeting of the committee each year shall be open to the public, notice of which shall be published and at which any person in the area may participate. 
(3)Annual statewide meetings 
(A)Administrative officersAt least once each year there shall be a statewide meeting of local administrative officers and representatives of local administrative committees. 
(B)Local advisory committeesAt least once in each year there shall be a statewide meeting of representatives of all local advisory committees in the State, and any reports or recommendations made at such meeting shall on the request of such meeting be transmitted through the State agency to the Board. 
304.Local professional committees 
(a)EstablishmentLocal committees representative of the persons furnishing personal health services in the area shall be established in each health-service area. 
(b)FunctionsEach local professional committee shall assist the local administrative committee and its executive officer, or the local administrative officer and the local advisory committee, as the case may be, in— 
(1)the preservation of the customary freedom and responsibility (under applicable State law) of practitioners in the exercise of professional judgment as to the care of patients; and 
(2)in the solution of technical problems concerning the participation of professional personnel, hospitals, and other qualified persons in the provision of personal health services as benefits, and to advise the local administrative or executive officer and the local area committee regarding matters of professional practice or conduct arising in connection with the performance of agreements for the provision of such services. 
(c)MeetingsSuch local committees shall meet on call of the local administrative committee or officer, as the case may be, or upon their own motion. The members of any such local professional committee may be professional members of the local area committee or other professional persons or both. 
305.Methods of administration 
(a)In generalIn each health-service area the methods of administration shall be such as to— 
(1)insure the prompt and efficient care of individuals entitled to personal health services as benefits; 
(2)promote personal relationships between physician and patients; 
(3)promote coordination among and between general practitioners, specialists, those who furnish auxiliary services, nurses, and hospitals, in the furnishing of services under this Act, between them and public-health centers and agencies, and educational service, research, and other related agencies or institutions, and between preventive, diagnostic, and curative services, public and private; 
(4)aid in the prevention of disease, disability, and premature death; 
(5)encourage improvement in the number and distribution of professional personnel and facilities; and 
(6)insure the provision of adequate service with the greatest economy consistent with high standards of quality. 
(b)AppointmentLocal administrative officers shall be appointed by the State agency or the head thereof, in accordance with the merit system provided for in the State plan of operations. Local administrative committees shall be appointed by such agency or the head thereof, from individuals residing in the respective health-service areas, and the executive officers of such committees shall be appointed by the committees in accordance with the merit system. The local health-service areas shall be those so designated in such plan. Members of local advisory committees and of local professional committees shall be selected in accordance with methods set forth in such plan. 
(c)Compliance with provisionsIn exercising their functions and discharging their responsibilities under this Act, local administrative officers and communities, local advisory committees, and local professional committees shall observe the provisions of this Act, and of regulations prescribed thereunder, and of any regulations, standards, and procedures prescribed by the State agency. 
IVState administration 
401.Declaration of policyIt is the intent of Congress that the benefits provided under this Act be administered wherever possible by the several States, in accordance with plans of operations submitted and approved as provided in this title, and in each State insofar as feasible by the same State agency which administers, or supervises the administration of, the State’s general public health and maternal and child health programs. 
402.State plan of operations 
(a)In generalAny State desiring to assume responsibility for the administration in the State of the personal health-service benefits provided under this Act to all individuals in the State who are eligible for such benefits, may do so for the period beginning October 1, 2006 (when benefits first become available under this Act), or for the period beginning October 1 of any succeeding year, if it has undertaken, through its legislature, to administer such benefits in accordance with the provisions of this Act and with the provisions of regulations and standards prescribed thereunder, and, at least 12 months in advance, has submitted and had approved a State plan of operations which provides for the following: 
(1)The plan must designate as the sole agency for the statewide administration of benefits under this Act a single State agency duly authorized under the law of the State to administer such benefits within the State in accordance with the provisions of this Act, the provisions of regulations and standards prescribed thereunder, and the provisions of the State plan. 
(2)The plan must provide for the designation of a State advisory committee which shall include members who are familiar with the needs for personal health services in urban and rural areas, and who are representative of the interests of individuals in the State who are eligible for benefits, such members to constitute a majority, and members chosen from the several professions, hospitals, and other organizations in the State by whom such benefits will be provided, to advise the State agency in carrying out the administration of such benefits in the State. 
(3)The plan must provide for the decentralized administration of this Act in the State in accordance with title III for the designation of local health-service areas, and for such methods of selecting the members of local advisory committees and of local professional committees as are calculated to insure representation of the nature set forth in sections 303 and 304, respectively. 
(4)The plan must provide for such methods of administration, including methods relating to the establishment and maintenance of personnel standards on a merit basis (except that the Board shall exercise no authority with respect to the selection, tenure of office, or compensation of any individual employed in accordance with such methods), as are found by the Board to be necessary for the proper and efficient administration of such benefits in the State. 
(5)The plan must provide for the making of surveys of the resources and needs of the State, in accordance with section 102(a), and sets forth a program for the administration of such benefits in the State which gives reasonable assurance (A) that maximum use will be made of all available health personnel and facilities desiring to participate in the provision of benefits to eligible individuals, (B) that funds allotted to the State for the several classes of benefits will be allocated in such manner as to give reasonable assurance of the availability of services in all health-service areas in the State, and (C) that any maldistribution or other inadequacies in the health personnel or facilities available for such purpose, or in the quality of the services rendered, will be progressively improved as rapidly as may be practicable. 
(6)The plan must provide that the State agency will make such reports in such form and containing such information as the Board may from time to time reasonably require, and give the Board, upon demand, access to the records upon which such information is based. 
(7)The plan must provide that all Federal funds paid to the State agency for purposes of carrying out this Act in the State shall be properly safeguarded and expended solely for the purposes for which paid, and must provide for the repayment by the State to the United States of any such funds lost by the State agency or diverted from the purposes for which paid. 
(8)The plan must provide for cooperation, including where necessary entering into working agreements (with any appropriate transfer of funds), with other public agencies of the State or of its political subdivisions concerned with programs related to the purposes of this Act, and with appropriate agencies of other States or of the United States administering this Act, or benefits under this Act, in other States. 
(b)ApprovalThe Board shall approve any State plan and any modification thereof submitted by the State which it finds complies with the provisions of subsection (a). No change in a State plan shall be required within one year after initial approval thereof, or within one year after any change thereafter required therein, by reason of any change in the regulations or standards prescribed pursuant to this Act, except with the consent of the State or in accordance with further action by Congress. 
(c)Notice of disapprovalIn the event of its disapproval of any plan or any modification therein submitted by a State pursuant to this title, the Board shall notify the State of such disapproval and shall, upon request of the State, afford it reasonable notice and opportunity for a hearing on such disapproval. 
(d)Fallback administration 
(1)Notice to governorIf a State has not prior to October 1, 2006, submitted and had approved a plan of operations, the Board shall notify the Governor of the State that the Board will be required to administer this Act in the State, commencing October 1, 2006. 
(2)Publication of noticeThe Board shall provide for the publication of such notice in at least two newspapers of general circulation in the State. 
(3)Continued administrationIf within 60 days after such notification to the Governor the State has not submitted an approvable plan, the Board shall continue such administration until one year after the submission and approval of a plan of operations in accordance with this section. 
(4)WaiverThe Board may waive the requirement that a State plan must be submitted and approved one year prior to commencement of State administration if it is satisfied in a particular case that the substitution of a shorter preparatory period will not prejudice the interests of eligible individuals in the State. 
(e)Noncompliance 
(1)NoticeWhenever the Board, after reasonable notice and opportunity for hearing to the State, finds that the State, having submitted and had approved a plan of operations under this title— 
(A)is not complying substantially with the provisions of such plan, or with the provisions of this Act or any regulations or standards prescribed thereunder, or 
(B)has withdrawn its plan or failed to change it when and as required by a change in this Act or in regulations prescribed thereunder,the Board shall notify the Governor of the State of such findings, together with its reasons therefor and a statement concerning the effect of such findings under this Act, and shall provide for the publication of such notice in at least two newspapers of general circulation in the State. 
(2)Board assumption of responsibilityIf within 60 days following such a notice the State has not taken appropriate action to bring its plan or its administration thereof into conformity with this Act and regulations and standards thereunder, the Board shall immediately assume responsibility for the administration of this Act in the State and shall administer the same in such State for so long thereafter as the State fails to give reasonable assurances of substantial compliance or fails to submit an approvable plan, as the case may be. 
(f)Board authorityIn any State in which the Board has assumed responsibility for the administration of benefits under this Act as provided in subsections (d) and (e), the Board shall have and discharge all authority and duties, in accordance with the provisions of this Act, which it finds necessary for that purpose, and the term State agency wherever used in title II or title III shall be deemed to refer to the Board. 
(g)Additional state-funded servicesNothing in this Act shall preclude any State or any political subdivision thereof, whether or not the State has assumed responsibility for the administration of benefits under this Act, from furnishing, with funds available from sources other than the National Health Care Trust Fund, any additional health services to individuals who are eligible for benefits under this Act or any or all health services to individuals who are not so eligible. 
VNational Health Insurance Board; National Advisory Medical Policy Council; general administrative provisions 
501.National Health Insurance Board 
(a)Establishment 
(1)In generalThere is hereby established in the Department of Health and Human Services a National Health Insurance Board. 
(2)CompositionThe Board shall be composed of 5 members, three of whom shall be appointed by the President by and with the advice and consent of the Senate, and the other two of whom shall be the Surgeon General of the Public Health Service and the Administrator of Social Security. At least one of the appointed members shall be a doctor of medicine licensed to practice medicine or surgery in one of the States. 
(3)No other employmentDuring an appointment member’s term of membership on the Board, the member shall not shall engage in any other business, vocation, or employment. 
(4)CompensationEach appointed member shall receive a salary at an annual rate of basic pay, established by the President, which is not less than the annual rate of basic pay for positions at level V of the Executive Schedule and which is not greater than the annual rate of basic pay for positions at level IV of the Executive Schedule. 
(5)TermEach appointed member shall hold office for a term of six years, except that— 
(A)any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of such term; and 
(B)the terms of office of the members first taking office after the date of the enactment of this Act shall expire, as designated by the President at the time of appointment, one at the end of two years, one at the end of four years, and one at the end of six years, after the date of the enactment of this Act. 
(6)Designation of ChairmanThe President shall designate one of the appointed members as the Chairman of the Board. 
(b)Functions 
(1)SupervisionAll functions of the Board shall be administered by the Board under the direction and supervision of the Secretary of Health and Human Services. The board shall perform such functions as it finds necessary to carry out the provisions of this Act, and shall make all regulations and standards specifically authorized to be made in this Act and such other regulations not inconsistent with this Act as may be necessary. 
(2)DelegationThe Board may delegate to any of its members, officers, or employees, or with the approval of the Secretary to any other officer or employee of the Department of Health and Human Services, such of its powers or duties, except that of making regulations, as it may consider necessary and proper to carry out the provisions of this Act. 
(3)Contract authorityThe Board may also enter into agreements for the furnishing or provision of personal health services under this Act without regard to the provisions of title 5, United States Code, pertaining to the appointment, status, or compensation of Federal employees, or pertaining to contracts for personal services, and without regard to section 3709 of the Revised Statutes (41 U.S.C. 5), and any person rendering services pursuant to an agreement so made shall not by reason thereof be deemed to be an employee of the United States. 
(c)Use of executive agenciesIn administering the provisions of this Act, the Board is authorized to utilize the services and facilities of any executive department or other agency of the United States in accordance with an agreement with the head thereof. Payment for such services and facilities shall be made in advance or by way of reimbursement, as may be agreed upon with the head of the executive department or other agency furnishing them. 
(d)Personnel 
(1)In generalPersonnel of the Board shall be appointed by the Secretary upon recommendation of the Board. 
(2)Detailing of employees to BoardThe Secretary is authorized to detail to the Board, upon its request, any officer or employee of the Department of Health and Human Services, and in the Secretary’s discretion to reimburse, from funds available for the administration of this Act, the appropriation from which the salary or, in the case of commissioned officers of the Public Health Service, the pay and allowances of such officer or employee are paid. 
(e)Detailing of Board employeesUpon the request of any State agency administering a State plan of operations pursuant to title IV, or upon the request of any State desiring to prepare and submit a plan of operations, any officer or employee of the Board (including any officer or employee detailed to the Board pursuant to subsection (d)) may be detailed by the Board to assist in the administration, or in the preparation, of such State plan of operations. The funds available for the Federal administration of this Act may, in the discretion of the Secretary, be reimbursed from funds allotted to the State pursuant to section 802 and available for State administration, for the salary (or for the pay and allowances) of any officer or employee so detailed. 
502.Advisory Council 
(a)Establishment 
(1)In generalThere is hereby established a National Advisory Medical Policy Council. 
(2)CompositionThe Council shall consist of the Chairman of the Board, who shall serve as Chairman of the Advisory Council ex officio, and 16 members appointed by the Secretary of Health and Human Services. At least 8 of the 16 appointed members shall be individuals who are familiar with the need for personal health services in urban or rural areas and who are representative of the interests of individuals eligible for benefits under this Act, and at least 6 of the members shall be individuals who are outstanding in the medical or other professions concerned with the provision of services provided as benefits under this Act and who are representative of the individuals, organizations, and other persons by whom personal health services will be provided. 
(3)TermEach appointed member shall hold office for a term of 4 years, except that any member appointed to fill a vacancy occurring prior to the expiration of the term for which the member’s predecessor was appointed shall be appointed for the remainder of that term, and the terms of the members first taking office shall expire, as designated by the Secretary at the time of appointment, four at the end of the first year, four at the end of the second year, four at the end of the third year, and four at the end of the fourth year after the date of appointment. 
(4)Technical and professional advisory committeesThe Advisory Council is authorized to appoint such special advisory technical or professional committees as may be useful in carrying out its functions, and the members of such committees may be members of the Advisory Council, or other persons, or both. 
(5)CompensationAppointed Advisory Council members and members of technical or professional committees, while serving on business of the Council (inclusive of traveltime), shall receive compensation at rates fixed by the Secretary, but not exceeding $200 per day, and shall be entitled to receive actual and necessary traveling expenses and per diem in lieu of subsistence while so serving away from their places of residence. 
(6)Support servicesThe Advisory Council, its appointed members, and its committees, shall be provided with such secretarial, clerical, or other assistance as may be provided by the Congress for carrying out their respective functions. 
(7)MeetingsThe Advisory Council shall meet as frequently as the Board deems necessary, but not less than twice each year. Upon request by six or more members, it shall be the duty of the Chairman to call a meeting of the Council. 
(b)FunctionsThe Advisory Council shall advise the Board with reference to matters of general policy and administration arising in connection with the making of regulations, the establishment of professional standards, and the performance of its other duties under this Act. 
(c)Indefinite durationSection 14 of the Federal Advisory Committee Act shall not apply to the Advisory Council. 
503.Studies, recommendations, and reports 
(a)In generalThe Board shall have the duty of studying and making recommendations as to the most effective methods of providing health services, and as to legislation and matters of administrative policy concerning health and related subjects. 
(b)Annual reportsAt the beginning of each regular session of Congress, it shall make a full report to Congress of the administration of this Act, including a report with regard to the adequacy of its financial provisions contained in this Act and of appropriations made pursuant thereto, the methods of allotment of funds among the States, and related matters. Such report shall include a record of consultations with the Advisory Council, recommendations of the Advisory Council, and comments thereon. 
504.Nondisclosure of information 
(a)ConfidentialityInformation concerning an individual, obtained from the individual or from any physician, dentist, nurse, or hospital, or from any other person pursuant to or as a result of the administration of this Act, shall be held confidential (except for statistical purposes) and shall not be disclosed or be open to public inspection in any manner revealing the identity of the individual or other person from whom the information was obtained or to whom the information pertains, except as may be necessary for the proper administration of this Act or of other laws, State or Federal. 
(b)PenaltyAny person who shall violate any provision of subsection (a) shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine not exceeding $50,000 or by imprisonment not exceeding one year, or both. 
505.Prohibition against discriminationIn carrying out the provisions of this Act there shall be no discrimination on account of race, creed, or color. Personal health services shall be made available as benefits to all eligible individuals, and all persons qualified under title II to enter into agreements to furnish or provide such services shall be permitted to do so. 
VIEligibility determinations, complaints, hearings, and judicial review 
601.Determinations as to eligibility for benefits 
(a)In generalThe Secretary of Health and Human Services through such units of the Department of Health and Human Services as the Secretary may determine, shall upon the Secretary’s own initiative or upon application of any individual make determinations as to the eligibility of individuals for benefits under this Act. Whenever requested by any individual determined by the Secretary not to be eligible for benefits for any period, or by a dependent of any such individual, the Secretary shall give such individual or such dependent reasonable notice and opportunity for a hearing with respect to such determination and on the basis of the evidence adduced at the hearing shall affirm, modify, or reverse the Secretary’s determination. 
(b)Authority 
(1)In generalIn carrying out the Secretary’s responsibility under this section, the Secretary shall have all the powers and duties conferred upon the Secretary under sections 205 and 206 of the Social Security Act. Such powers and duties shall be subject to the same limitations and rights of judicial review as are contained in section 205 of such Act. 
(2)Civil service eligibility determinationsEligibility for benefits under this title based on entitlement to an annuity under subchapter III (relating to civil service retirement) of chapter 83 of title 5, United States Code, shall be determined on the basis of certification by the Office of Personnel Management. 
(c)Role of StatesNothing in title IV shall be deemed to require or authorize any assumption by the State agency, designated in accordance with an approved State plan of operations approved under such title, of any of the Secretary’s responsibilities under this section, but the Secretary may utilize existing facilities and services of any such agency on the basis of mutual agreements with such agency. 
602.Complaints of eligible individuals and of persons furnishing benefits 
(a)In general 
(1)FilingAny eligible individual aggrieved by reason of the individual’s failure to receive any personal health-service benefits to which the believes entitled, or dissatisfied with any service rendered the individual as a personal health-service benefit, and any person who has entered into an agreement to furnish services as personal health-service benefits and who is aggrieved by the failure or alleged failure of a local or other administrative officer or a local administrative committee to carry out the agreement in accordance with its terms, may make a complaint to the local administrative officer or local executive officer in the area in which the action or inaction complained of occurred, or to such other officer as may be provided in regulations. 
(2)ResponseIf the officer to whom such complaint is made finds, after investigation, that the complaint is well founded, the officer shall promptly— 
(A)take such steps as may be necessary and appropriate to correct the action or inaction complained of; and 
(B)notify the individual or other person making the complaint of the officer’s disposition thereof. 
(3)HearingAny such individual or other person dissatisfied with the action taken may in writing request a hearing thereon and shall be afforded opportunity for the same pursuant to subsection (b). 
(b)Hearings 
(1)In generalProvision shall be made for the establishment of necessary and sufficient impartial tribunals to afford hearings to individuals and other persons entitled thereto under subsection (a), or section 207(d), and for further review of the findings, conclusions, and recommendations of such tribunals, in accordance with regulations made by the Board, after consultation with the Advisory Council. 
(2)Specific subjectsWith respect to any complaint involving— 
(A)matters or questions of professional practice or conduct, the hearing body shall contain competent and disinterested professional representation; and 
(B)only matters or questions of professional practice or conduct, the hearing body shall consist exclusively of such professional persons. 
(c)Powers of BoardIn administering this section in any State which has not assumed responsibility for the administration of benefits under this Act as provided in title IV, the Board (subject to the provisions of section 501(b)) shall, insofar as they are applicable to its functions under this Act, have all the powers and duties conferred upon the Secretary by sections 205 and 206 of the Social Security Act. Such powers and duties shall be subject to the limitations and rights of judicial review contained in section 205 of such Act. 
(d)Judicial reviewIn any State which has assumed responsibility for the administration of benefits under this Act as provided in title IV the powers and duties of the State agency shall be subject to such rights of judicial review in the courts of the State as the law of the State may provide; subject, however, to review by the Supreme Court of the United States in such cases and in such manner as is provided in section 1257 of title 28 of the United States Code. 
VIIApplication of Act to individuals covered under medicare program 
701.Eligibility; benefits available 
(a)Limitation to supplementary benefits 
(1)In generalIn the case of any individual who is entitled to hospital insurance benefits under part A of title XVIII of the Social Security Act, or to supplementary medical insurance benefits under the insurance program established by part B of such title, during any benefit year or part thereof in which the individual is otherwise eligible for benefits under this Act in accordance with section 104 or would otherwise be furnished such benefits in accordance with section 105, the personal health services (specified in section 101) which may be made available to the individual as benefits under this Act shall be limited to those services (otherwise available to the individual in accordance with section 102) for which the individual is ineligible under part A or B of such title XVIII. 
(2)TreatmentFor purposes of paragraph (1), an individual shall be considered ineligible under part A or B of such title XVIII if no payment is or can be made to the individual or on the individual’s behalf thereunder with respect to the item or service involved, whether because the individual is not entitled to benefits under whichever such part is applicable, because no payment is provided under either such part for the item or service involved, or because the individual has exhausted entitlement to have payment made thereunder for items or services of the type involved. An individual shall also be considered ineligible under part A or B of such title XVIII with respect to any item or service (for which the individual is otherwise entitled to have payment made thereunder) to the extent that payment is not made with respect to such item or service because of the application of the deductible and coinsurance provisions of sections 1813 and 1833 of the Social Security Act. 
(b)RegulationsThe Board, after consultation with the Advisory Council, shall prescribe such regulations as may be necessary or appropriate to insure, in the case of individuals whose benefits under this Act are limited under subsection (a), that the combination of benefits under this Act and title XVIII of the Social Security Act will effectively carry out (without duplication of benefits) the purpose of this Act. 
(c)No impact on dependentsThe limitation under subsection (a) of an individual’s benefits under this Act shall not be construed as affecting the eligibility of the individual’s dependents for such benefits in accordance with subsection (a)(3) or (b)(3) of section 104. 
702.Study and report 
(a)StudyAs soon as practicable after the date of the enactment of this Act, the Secretary of Health and Human Services shall undertake and carry out a full and complete study of the interrelationship of the program of national health insurance under this Act and the program of health insurance under title XVIII of the Social Security Act, in order to determine the way in which the latter program may be most effectively and equitably transferred to and incorporated in the program under this Act. 
(b)ConsiderationsIn conducting such study, the Secretary shall give particular attention to the transitional problems which would result from such a transfer, and shall consider in detail (with respect to each such program)— 
(1)the benefits provided; 
(2)the standards of eligibility therefor; 
(3)the standards and qualifications for participation by providers of services of various types; 
(4)the methods of administration; 
(5)the costs and methods of financing; and 
(6)any other matters which might assist in making such determination and in insuring that all desirable features of the program under title XVIII of the Social Security Act will to the maximum extent feasible be preserved with respect to the individuals covered by that program (and, in appropriate cases, included in the program under this Act for all individuals who are eligible thereunder, without regard to any transfer). 
(c)ReportThe Secretary shall submit to the President and the Congress, no later than one year after the date of the enactment of this Act, a complete report of the study conducted under this section together with the Secretary’s findings as to the most effective and equitable way in which the transfer under consideration could be effected and detailed recommendations for legislative, administrative, and other actions to accomplish it. 
VIIIFiscal provisions 
801.Use of Trust Fund 
(a)Availability of fundsFunds in the National Health Care Trust Fund shall be available for all expenditures necessary or appropriate to carry out this Act; except that (subject to the provisions of section 802(g)) only so much of such funds shall be available for salaries or other administrative expenses of any department or agency of the United States as may be authorized in annual or other appropriation Acts. 
(b)Deposit of reimbursementsSums received as reimbursements to the National Health Care Trust Fund pursuant to section 104(c) or section 105, or by virtue of subrogation pursuant to section 104(c), shall be deposited in the National Health Care Trust Fund and shall be available in accordance with the provisions of subsection (a). 
802.Allotment of funds 
(a)For classes of services 
(1)In generalThe Board, after consultation with the Advisory Council, shall determine, as far in advance of the beginning of each fiscal year as is possible, the sums which shall be available from the Trust Fund for provision during the fiscal year of all classes, and of each of the five classes, of personal health-service benefits specified in section 101(a). 
(2)ConsiderationsSuch sums shall be determined, after taking into consideration the estimated amount which will be in the Trust Fund at the beginning of the fiscal year and the anticipated income of the National Health Care Trust Fund thereafter, with a view— 
(A)to maintaining as nearly as practicable a uniform rate of expenditure for personal health-service benefits in successive fiscal years, except for appropriated allowance on account of anticipated increase in the personnel and facilities available to furnish personal health-service benefits and on account of reduction or withdrawal of restrictions or limitations pursuant to section 102(b); and 
(B)to establishing and maintaining a reserve in the Trust Fund adequate to meet emergency demands in accordance with subsection (d) and adequate to maintain the rate of expenditure or to permit its gradual reduction if the income of the Trust Fund should fall below the income which had been anticipated. 
(b)Initial State allotments 
(1)In generalIn accordance with regulations prescribed after consultation with the State agencies, the Board, prior to the beginning of each fiscal year shall allot to the several States, for the fiscal years 2006, 2007, and 2008, 90 percent, and for each fiscal year thereafter 95 percent of each sum determined pursuant to subsection (a). 
(2)Basis of allotmentsSuch regulations shall provide for allotments on the basis of— 
(A)the population in the several States eligible for benefits under this Act; 
(B)professional and other personnel, hospitals, and other facilities, and supplies and commodities, to be available in the several States in the provision of such benefits; and 
(C)the cost of reasonable and equitable compensation to such personnel and facilities and for such supplies and commodities. 
(3)Operation of allotmentsSuch allotments shall operate, to the maximum extent possible, both to assure provision to eligible individuals of adequate personal health-service benefits in all States and all local health-service areas, and also to increase the adequacy of services where personnel and facilities are below the national average. 
(c)Allotment of remainder to States 
(1)In generalFrom time to time during each fiscal year, the Board shall allot to the several States the remaining 10 percent or the remaining 5 percent, as the case may be, of each sum determined pursuant to subsection (a). 
(2)ConsiderationsIn making allotments under this subsection, the Board shall take into consideration the factors specified in subsection (b), but shall, in addition, give special consideration to the extent of which allotments under subsection (b) have proved to be insufficient to permit provision of reasonably adequate benefits under this Act. 
(d)Emergency allotmentsIn addition to the sums determined pursuant to subsection (a) to be available for the provision of personal health-service benefits, the Board, after consultation with the Advisory Council, is authorized to make emergency allotments from the National Health Care Trust Fund if it finds that a disaster, epidemic, or other cause has substantially increased the volume of personal health-service benefits required in any part of the United States over the volume anticipated when the determinations pursuant to subsection (a) were made. Allotments pursuant to this subsection shall be made to such State or States, for such class or classes of personal health-service benefits, and in such amounts, as the Board may find necessary to meet the emergency. 
(e)Payment from allotmentsThe Board shall from time to time determine the amounts to be paid to each State from its allotments under this section, and shall certify to the Secretary of the Treasury the amounts so determined. The Secretary shall thereupon, and prior to audit or settlement by the General Accounting Office, pay to the State the amounts so certified. 
(f)Use of funds 
(1)In generalFunds paid to a State for any class of personal health-service benefits shall be used exclusively for the provision of benefits of that class, except that the administrative costs of the State in administering personal health-service benefits under this Act may be met from the allotments to the State. 
(2)Limitation on administrative costsSuch administrative costs, which in any fiscal year shall not exceed 5 percent of the aggregate allotments to the State for such fiscal year, shall be apportioned as between the several allotments in accordance with the costs of administering the respective classes of benefits. Such apportionment may be made in such manner, and by such sampling, statistical, or other methods, as may be agreed upon between the Board and the State agency. 
(g)Board assumption of responsibilityIn any case in which the Board has assumed responsibility for the administration in a State of benefits under this Act in accordance with section 402 (d) or (e), all allotments or balances of allotments to such State shall be available for expenditure by the Board for the provision of personal health-service benefits in that State, and (until the Congress shall make funds available therefor pursuant to section 801(a)) for the costs of administration of such benefits in such State. Expenditures authorized pursuant to section 801(a) for such costs of administration shall be charged against allotments to such State. 
803.Grants-in-aid for training and education 
(a)AuthorityFor the purpose of increasing the availability of training and education for professional and technical personnel engaged or undertaking to engage in the provision or administration of personal health services as benefits under this Act, and to carry out the policies of section 209(a), the Board is authorized to make grants— 
(1)to public or nonprofit institutions or agencies engaging in undergraduate or postgraduate professional, technical, or administration education or training, for the cost (in whole or in part) of courses or projects which the Board finds, after consultation with the Advisory Council and appropriate Federal departments and agencies, (A) cannot be carried out without financial assistance under this section, and (B) show promise of making valuable contributions to the education, training, or retraining of professional or technical personnel engaged or undertaking to engage in the provision or administration of benefits, or 
(2)to individuals who are professional or technical persons engaged or who undertake to engage in the provision of personal health-service benefits, or who are engaged or undertake to engage in the administration of such benefits, for maintenance (in whole or in part) while in attendance at courses or projects assisted under paragraph (1) or approved by the Board for similar training or education, and for costs of necessary travel. 
(b)Payment under grantsSuch grants, in such amounts and for payment at such times as are approved by the Board, shall be certified for payment to the Secretary of the Treasury, who shall pay them from the National Health Care Trust Fund to the designated individuals, institutions, or agencies. 
(c)Availability of fundsFor the purposes of this section there shall be available for the fiscal year 2006 the sum of $5,000,000, for the fiscal year 2006 the sum of $5,000,000, and for each fiscal year thereafter an amount not to exceed one-half of 1 percent of the amount expended for benefits under this Act in the last preceding calendar year. 
IXMiscellaneous provisions 
901.DefinitionsAs used in this Act: 
(1)WagesThe term wages means the sum of the following items, excluding any amount in excess of the applicable contribution and benefit base (as determined under section 230 of the Social Security Act with respect to the hospital insurance tax) which is received (or, in the case of income from self-employment, accrued) by any individual during any calendar year— 
(A)all remuneration for employment, including the cash value of all remuneration paid in any medium other than cash; except that such term does not include— 
(i)the amount of any payment made to, or on behalf of, an employee under a plan or system established by an employer which makes provision for the employer’s employees generally or for a class or classes of the employer’s employees (including any amount paid by an employer for insurance or annuities, or into a fund to provide for any such payment), on account of retirement, or sickness or accident disability, or medical and hospitalization expenses in connection with sickness or accident disability, or death; provided, in the case of a death benefit, that the employee (I) has not the option to receive, instead of provision for such death benefit, any part of such payment or, if such death benefit is insured, any part of the premiums (or contributions to premiums) paid by the employee’s employer, and (II) has not the right, under the provisions of the plan or system or policy of insurance providing for such death benefit, to assign such benefit, or to receive a cash consideration in lieu of such benefit either upon the employee’s withdrawal from the plan or system providing for such benefit or upon termination of such plan or system or policy of insurance or of the employee’s employment with such employer; 
(ii)the payment by an employer (without deductions from the remuneration of the employee) of any social-insurance taxes or contributions imposed upon an employee; or 
(iii)the value of services exchanged for other services for which there is no payment other than the exchange; and 
(B)all net income from farm, business, professional, or other self-employment. 
(2)EmploymentThe term employment means any service of whatever nature performed by an employee for the person employing the employee, irrespective of the citizenship or residence of either, within United States, or on or in connection with an American vessel or an American civil aircraft under a contract of service which is entered into within the United States or during the performance of which the vessel or aircraft touches at a port or airport in the United States, if the employee is employed on and in connection with such vessel or aircraft when outside the United States, except— 
(A)service on active duty in the Armed Forces of the United States; 
(B)service performed in the employ of a State or any political subdivision thereof, or any instrumentality of any one or more of the foregoing which is wholly owned by one or more States or political subdivisions; 
(C)casual labor not in the course of the employer’s trade or business; 
(D)service performed by an employee on or in connection with a vessel not an American vessel, or an aircraft not an American aircraft, if the employee is employed on and in connection with such vessel or aircraft when outside the United States; 
(E)service performed by a duly ordained or duly commissioned or licensed minister of any church in the regular exercise of the minister’s ministry and service performed by a regular member of a religious order in the exercise of duties required by such order; 
(F)service performed by an individual as an employee or employee representative as defined in section 1 of the Railroad Retirement Act of 1937 or section 1 of the Railroad Retirement Act of 1974; 
(G)service performance in any calendar quarter in the employ of any organization exempt from income tax under section 501 of the Internal Revenue Code of 1986 if— 
(i)the remuneration for such services does not exceed $150; or 
(ii)such service is in connection with the collection of dues or premiums for a fraternal beneficiary society, order, or association, and is performed away from the home office or is ritualistic service in connection with any such society, order, or association; or 
(iii)such service is performed by a student who is enrolled and is regularly attending classes at a school, college, or university; 
(H)service performed in the employ of a foreign government (including service as a consular or other officer or employee or a nondiplomatic representative); 
(I)service performed in the employ of an instrumentality wholly owned by a foreign government, if— 
(i)the service is of a character similar to that performed in foreign countries by employees of the United States Government or of an instrumentality thereof; and 
(ii)the Secretary of State shall certify to the Secretary of Health and Human Services that the foreign government, with respect to whose instrumentality and employees thereof exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States Government and of instrumentalities thereof; and 
(J)service performed in the employ of an international organization entitled to enjoy privileges, exemptions, and immunities as an international organization under the International Organizations Immunities Act. 
(3)In any case in which an individual has received wages equal to the applicable contribution and benefit base (as determined under section 230 of the Social Security Act), in a calendar year, not less than $500 of such wages shall be deemed, for the purpose of section 104(a), to have been received by the individual in the quarter during which the first of such wages were in fact received by the individual and in each quarter of such calendar year thereafter. 
(4)Benefit yearThe term benefit year means a period commencing on July 1 of any year and ending on June 30 of the succeeding year. 
(5)QuarterThe term quarter and the term calendar quarter mean a period of three calendar months ending on March 31, June 30, September 30, or December 31. 
(6)EmployeeThe term employee includes (in addition to any individual who is a servant under the law of master and servant) any individual who performs service, of whatever nature, for a person, unless the service is performed by the individual in pursuit of the individual’s own independently established business. The term employee also includes an officer of a corporation. 
(7)American vesselThe term American vessel means any vessel documented or numbered under the laws of the United States; and includes any vessel which is neither documented nor numbered under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any State. 
(8)American aircraftThe term American aircraft means an aircraft registered under the laws of the United States. 
(9)StateThe term State includes the District of Columbia. 
(10)United StatesThe term United States, when used in a geographic sense, means the several States, as defined in paragraph (9). 
(11)DependentThe term dependent means— 
(A)an unmarried child (including a stepchild, adopted, or foster child) of an individual, who is under the age of 18, or who is under a total disability which has continued for a period of not less than six consecutive calendar months and is living with such individual or receiving regular support from the individual; 
(B)a wife of an individual living with such individual or receiving regular support from the individual; 
(C)a husband who is under a total disability which has continued for a period of not less than six consecutive calendar months, and is living with or receiving regular and substantial support from such individual; and 
(D)a parent who is living with or receiving regular and substantial support from such individual. 
(12)PersonThe term person means an individual, a trust or estate, a partnership, a corporation, an association, a consumer cooperative, or other organization. 
902.Effective dateThe effective date of this Act shall be the date of its enactment, but personal health services shall first become available as benefits in accordance with this Act on October 1, 2006. 
XValue added tax and National Health Care Trust Fund 
1001.Imposition of value added tax 
(a)In generalSubtitle D of the Internal Revenue Code of 1986 (relating to miscellaneous excise taxes) is amended by inserting before chapter 31 the following new chapter: 
 
30Value added tax 
 
Subchapter A. Imposition of tax 
Subchapter B. Taxable transaction 
Subchapter C. Taxable amount; rate of tax for certain transactions; credit against tax 
Subchapter D. Administration 
Subchapter E. Definitions and special rules; treatment of certain transactions 
AImposition of tax 
 
Sec. 3901. Imposition of tax 
3901.Imposition of tax 
(a)General ruleA tax is hereby imposed on each taxable transaction. 
(b)Amount of taxExcept as otherwise provided in this chapter, the amount of the tax shall be 5 percent of the taxable amount. 
BTaxable transaction 
 
Sec. 3903. Taxable transaction 
Sec. 3904. Commercial-type transaction 
Sec. 3905. Taxable person 
Sec. 3906. Transactions in the United States 
Sec. 3907. Rules relating to other terms used in section 3903 
3903.Taxable transactionFor purposes of this chapter, the term taxable transaction means— 
(1)the sale of property in the United States, 
(2)the performance of services in the United States, and 
(3)the importing of property into the United States,by a taxable person in a commercial-type transaction. 
3904.Commercial-type transaction 
(a)General ruleFor purposes of this chapter, the term commercial-type transaction means a transaction engaged in by— 
(1)a corporation, or 
(2)any person (other than a corporation) in connection with a business. 
(b)Sales and leases of real property; importsFor purposes of this chapter— 
(1)In generalThe term commercial-type transaction includes— 
(A)any sale or leasing of real property, and 
(B)any importing of property,whether or not such transaction is described in subsection (a). 
(2)Certain imported articlesNotwithstanding paragraph (1)(B), the importing of an article which is free of duty under part 2 of schedule 8 of the Tariff Schedules of the United States shall not be treated as a commercial-type transaction unless such transaction is described in subsection (a). 
3905.Taxable person 
(a)General ruleExcept as otherwise provided in this chapter, for purposes of this chapter, the term taxable person means a person who engages in a business or in a commercial-type transaction. 
(b)Treatment of employees, etcFor purposes of this chapter, an employee shall not be treated as a taxable person with respect to activities engaged in as an employee. 
3906.Transactions in the United States 
(a)Sales of propertyFor purposes of this chapter— 
(1)In generalExcept as provided in paragraph (2), the sale of property shall be treated as occurring where delivery takes place. 
(2)Real propertyThe sale of real property shall be treated as occurring where the real property is located. 
(b)Performance of serviceFor purposes of this chapter— 
(1)In generalExcept as otherwise provided in this subsection, a service shall be treated as occurring where it is performed. 
(2)Services performed inside and outside the United StatesIf a service is performed both inside and outside the United States, such service shall be treated as performed— 
(A)inside the United States, if 50 percent or more of such service is performed inside the United States, and 
(B)outside the United States, if less than 50 percent of such service is performed inside the United States. 
3907.Rules relating to other terms used in Section 3903 
(a)Exchanges treated as salesFor purposes of this chapter— 
(1)an exchange of property for property or services shall be treated as a sale of property, and 
(2)an exchange of services for property or services shall be treated as the performance of services. 
(b)Certain transfers to employees treated as salesFor purposes of this chapter, the transfer of property to an employee as compensation (other than a transfer of a type for which no amount is includible in the gross income of employees for purposes of chapter 1) shall be treated as the sale of property. 
(c)Performance of servicesFor purposes of this chapter— 
(1)Certain activities treated as performance of servicesActivities treated as included in the performance of services shall include (but shall not be limited to)— 
(A)permitting the use of property, 
(B)the granting of a right to the performance of services or to reimbursement (including the granting of warranties, insurance, and similar items), and 
(C)the making of a covenant not to compete (or similar agreement to refrain from doing something). 
(2)Employers and employees 
(A)Services for employerAn employee’s services for the employee’s employer shall not be treated as the performance of services. 
(B)Services for employeeAn employer’s services for the employer’s employee shall not be treated as the performance of services unless such services are of a type which constitute gross income to the employee for purposes of chapter 1. 
(3)Performance of services treated as sale of servicesThe performance of services shall be treated as the sale of services. 
CTaxable amount; rate of tax for certain transactions; credit against tax 
 
Sec. 3911. Taxable amount 
Sec. 3912. Zero rating for food, housing, and medical care 
Sec. 3913. Zero rating for exports and interest 
Sec. 3914. Governmental entities 
Sec. 3915. Exempt organizations 
Sec. 3916. Credit against tax 
3911.Taxable amount 
(a)Amount charged customerFor purposes of this chapter, the taxable amount for any transaction for which money is the only consideration shall be the price charged the purchaser of the property or services by the seller thereof— 
(1)including all invoiced charges for transportation, and other items payable to the seller with respect to this transaction, but 
(2)excluding the tax imposed by section 3901 with respect to this transaction and excluding any State and local sales and use taxes with respect to this transaction. 
(b)ExchangesFor purposes of this chapter, the taxable amount in any exchange of property or services shall be the fair market value of the property or services transferred by the person liable for the tax (determined as if such person had sold the property or services to the other party to the exchange). 
(c)ImportsFor purposes of this chapter, the taxable amount in the case of any import shall be— 
(1)the customs value plus customs duties and any other duties which may be imposed, or 
(2)if there is no such customs value, the fair market value (determined as if the importer had sold the property). 
(d)Special rule in the case of sales of certain used consumer goodsFor purposes of this chapter, if— 
(1)a taxable person acquires any tangible personal property in a transaction which was not a taxable transaction, and 
(2)such property had been used by an ultimate consumer before such acquisition,the taxable amount in the case of any sale of such property by such taxable person (determined without regard to this subsection) shall be reduced by the amount paid for such property by such taxable person. 
3912.Zero rating for food, housing, and medical care 
(a)Zero rating for food, housing, and medical careThe rate of the tax imposed by section 3901 shall be zero with respect to the following: 
(1)FoodThe retail sale of food and nonalcoholic beverages for human consumption (other than consumption on the premises). 
(2)HousingThe sale and renting of residential real property for use by the purchaser or tenant as a principal residence. 
(3)Medical careMedical care. 
(b)DefinitionsFor purposes of subsection (a)— 
(1)Nonalcoholic beveragesThe term nonalcoholic beverages does not include any article which is taxable under chapter 51. 
(2)Medical careThe term medical care means the performance of any service, and the retail sale of any property, payment for which by the purchaser would constitute medical care within the meaning of section 213. 
(3)Mobile homes, etc., treated as real propertyA mobile or floating home shall be treated as real property. 
(c)Advance zero ratingThe Secretary shall prescribe regulations under which any item which becomes clearly identifiable as an item to which subsection (a) will apply when it reaches the retail stage shall be zero rated for all transactions after it becomes so clearly identifiable. 
3913.Zero rating for exports and interestThe rate of the tax imposed by section 3901 shall be zero with respect to the following: 
(1)ExportsExports of property. 
(2)InterestInterest. 
3914.Governmental entities 
(a)Zero rating for sales to governmental entities and educational activities of governmental entitiesThe rate of the tax imposed by section 3901 shall be zero with respect to the following: 
(1)Sales to governmental entitiesAny sale of property or services to a governmental entity. 
(2)Educational activitiesThe providing by a governmental entity of property and services in connection with the education of students. 
(b)Sales, etc., by governmental entities taxable only where separate charge is madeFor purposes of this chapter, the sale of property and the performance of services by a governmental entity shall be a taxable transaction if (and only if) a separate charge of fee is made therefor. 
(c)Governmental entity definedFor purposes of this chapter, the term governmental entity means the United States, any State or political subdivision thereof, the District of Columbia, a Commonwealth or possession of the United States, or any agency or instrumentality of any of the foregoing. 
3915.Exempt organizations 
(a)Zero rating for Section 501(c)(3) organizations; credit allowed for all purchases 
(1)Zero ratingThe rate of the tax imposed by section 3901 shall be zero with respect to any taxable transaction engaged in by a section 501(c)(3) organization other than as part of an unrelated business. 
(2)Credit allowed for all purchasesFor purposes of this chapter, a section 501(c)(3) organization shall be treated as engaged in a business with respect to all of its activities. 
(b)Taxable transactions in case of other exempt organizationsFor purposes of this chapter, the sale of property and the performance of services by any exempt organization other than a section 501(c)(3) organization shall be a taxable transaction if (and only if) a charge or fee is made for such services. 
(c)DefinitionsFor purposes of this chapter— 
(1)Section 501(c)(3) organizationsThe term section 501(c)(3) organization means an organization described in section 501(c)(3) which is exempt from tax under section 501(a). 
(2)Other exempt organizationThe term other exempt organization means any organization (other than a section 501(c)(3) organization) which is exempt from tax under chapter 1. 
3916.Credit against tax 
(a)General ruleThere shall be allowed as a credit against the tax imposed by section 3901 the aggregate amount of tax imposed by section 3901 which has been paid by sellers to the taxpayer of property and services which the taxpayer uses in the business to which the transaction relates. 
(b)Exempt transactions, etcIf— 
(1)property or services are used partly in the business and partly for other purposes, or 
(2)property or services are used partly for taxable transactions and partly for other transactions,the credit shall be allowable only with respect to the property and services used for taxable transactions in the business. No credit shall be allowable for any transaction occurring when the taxpayer was a nontaxable person. 
(c)Excess credit treated as overpayment 
(1)In generalIf for any taxable period the aggregate amount of the credits allowable by subsection (a) exceeds the aggregate amount of the tax imposed by section 3901 for such period, such excess shall be treated as an overpayment of the tax imposed by section 3901. 
(2)Time when overpayment arisesAny overpayment under paragraph (1) for any taxable period shall be treated as arising on the later of— 
(A)the due date for the return for such period, or 
(B)the date on which the return is filed. 
DAdministration 
 
Sec. 3921. Seller liable for tax 
Sec. 3922. Tax invoices 
Sec. 3923. De minimis exemption 
Sec. 3924. Time for filing return and claiming credit; deposits of tax 
Sec. 3925. Treatment of related businesses, etc 
Sec. 3926. Secretary to be notified of certain events 
Sec. 3927. Regulations 
3921.Seller liable for taxThe person selling the property or services shall be liable for the tax imposed by section 3901. 
3922.Tax invoices 
(a)Seller must give purchaser tax invoiceAny taxable person engaging in a taxable transaction shall give the purchaser a tax invoice with respect to such transaction if the seller has reason to believe that the purchaser is a taxable person. 
(b)Content of invoiceThe tax invoice required by subsection (a) with respect to any transaction shall set forth— 
(1)the name and identification number of the seller, 
(2)the name of the purchaser, 
(3)the amount of the tax imposed by section 3901, and 
(4)such other information as may be prescribed by regulations. 
(c)No credit without invoice 
(1)In generalExcept as provided in paragraphs (2) and (3), a purchaser may claim a credit with respect to a transaction only if the purchaser— 
(A)has received from the seller and has in the purchaser’s possession a tax invoice which meets the requirements of subsection (b), and 
(B)is named as the purchaser in such invoice. 
(2)Employees or other agents named in invoicesTo the extent provided in regulations, the naming of an employee or other agent of the purchaser shall be treated as the naming of the purchaser. 
(3)Waiver of invoice requirement in certain casesTo the extent provided in regulations, paragraph (1) shall not apply— 
(A)where the purchaser without fault on the purchaser’s part fails to receive or fails to have in the purchaser’s possession a tax invoice, 
(B)to a taxable transaction (or category of transactions) where— 
(i)the amount involved is de minimis, or 
(ii)the information required by subsection (b) can be reliably established by sampling or by another method and can be adequately documented. 
(d)Time for furnishing invoiceAny invoice required to be furnished by subsection (a) with respect to any transaction shall be furnished not later than 15 business days after the tax point for such transaction. 
3923.De minimis exemption 
(a)In generalUnder regulations, a person— 
(1)whose aggregate taxable transactions for the calendar year do not exceed $20,000, and 
(2)whose aggregate taxable transactions for the next calendar year can reasonably be expected not to exceed $20,000,may elect to be treated as a person who is not a taxable person for the next calendar year. 
(b)ExceptionsSubsection (a) shall not apply— 
(1)to any sale or leasing of real property, and 
(2)to any importing of property. 
(c)Termination of electionAny election under subsection (a) for a calendar year shall terminate if the aggregate taxable transactions— 
(1)for the first calendar quarter in such year exceed $7,000, 
(2)for the first 2 calendar quarters in such year exceed $12,000, or 
(3)for the first 3 calendar quarters in such year exceed $17,000.Such termination shall take effect on the first day of the second month following the close of the first period in which the requirements of paragraph (1), (2), or (3) are met. 
(d)Taxable amount treated as zero for zero-rated transactionsFor purposes of this section, the taxable amount of any zero-rated transaction shall be treated as zero. 
(e)Condition of electionIn the case of a person who is a taxable person for any period, an election under subsection (a) may be made for succeeding periods only with the consent of the Secretary. Such consent shall be conditioned on placing such person, for all succeeding periods, in the same position with respect to the tax imposed by section 3901 (and the credit allowed by section 3916) he would have been in if all property and services he holds at the time he becomes a nontaxable person had been acquired as a nontaxable person. 
(f)Casual sales and leases of real property excludedFor purposes of this section, the term taxable transaction does not include a transaction which is treated as a commercial-type transaction solely by reason of section 3904(b)(1)(A). 
3924.Time for filing return and claiming credit; deposits of tax 
(a)Filing returnBefore the first day of the second calendar month beginning after the close of each taxable period, each taxable person shall file a return of the tax imposed by section 3901 on taxable transactions having a tax point within such taxable period. 
(b)Credit allowed for taxable period in which purchaser receives invoice 
(1)In generalExcept as provided in paragraph (2), a credit allowable by section 3916 with respect to a transaction may be allowed only for the first taxable period by the close of which the taxpayer— 
(A)has paid or accrued amounts properly allocable to the tax imposed by section 3901 with respect to such transaction, and 
(B)has a tax invoice (or equivalent) with respect to such transaction. 
(2)Use for later periodUnder regulations, a credit allowable by section 3916 may be allowed for a period after the period set forth in paragraph (1). 
(c)Taxable periodFor purposes of this chapter— 
(1)In generalThe term taxable period means a calendar quarter. 
(2)Exception 
(A)Election of 1-month periodIf the taxpayer so elects, the term taxable period means a calendar month. 
(B)Other periodsTo the extent provided in regulations, the term taxable period includes a period, other than a calendar quarter or month, selected by the taxpayer. 
(d)Tax pointFor purposes of this chapter— 
(1)Chapter 1 rules with respect to seller governExcept as provided in paragraph (2), the tax point for any sale of property or services is the earlier of— 
(A)the time (or times) when any income from the sale should be treated by the seller as received or accrued (or any loss should be taken into account by the seller) for purposes of chapter 1, or 
(B)the time (or times) when the seller receives payment for the sale. 
(2)ImportsIn the case of the importing of property, the tax point is when the property is entered, or withdrawn from warehouse, for consumption in the United States. 
(e)Monthly deposits requiredTo the extent provided in regulations, monthly deposits may be required of the estimated liability for any taxable period for the tax imposed by section 3901. 
3925.Treatment of related businesses, etc 
(a)General ruleFor purposes of this chapter (other than section 3923), to the extent provided in regulations, the taxpayer may elect— 
(1)to treat as 1 taxable person 2 or more businesses which may be treated under section 52(b) as 1 employer, and 
(2)to treat as separate taxable persons separate divisions of the same business. 
(b)De minimis exemptionFor purposes of section 3923, all businesses which are under common control (within the meaning of section 52(b)) shall be treated as 1 business. 
3926.Secretary to be notified of certain eventsTo the extent provided in regulations, each person engaged in a business shall notify the Secretary (at such time or times as may be prescribed by such regulations) of any change in the form in which a business is conducted or any other change which might affect the liability for the tax imposed by section 3901 or the amount of such tax or any credit against such tax, or otherwise affect the administration of such tax in the case of such person. 
3927.RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this chapter. 
EDefinitions and special rules; treatment of certain transactions 
 
Sec. 3931. Definitions 
Sec. 3932. Special rules 
Sec. 3933. Personal use by owner of business property or services 
Sec. 3934. Gift of business property or services 
Sec. 3935. Special rules for dispositions of nonbusiness real property 
Sec. 3936. Special rule for insurance contracts 
3931.Definitions 
(a)PropertyFor purposes of this chapter, the term property means any tangible property. 
(b)BusinessFor purposes of this chapter, the term business includes— 
(1)a trade, and 
(2)an activity regularly carried on for profit. 
(c)EmployeeFor purposes of this chapter, the term employee has the meaning such term has for purposes of chapter 24 (relating to withholding). 
(d)PersonFor purposes of this chapter, the term person includes any governmental entity. 
(e)Business dayFor purposes of this chapter, the term business day means any day other than Saturday and Sunday and other than a legal holiday (within the meaning of section 7503). 
(f)United StatesFor purposes of this chapter, the term United States, when used in a geographical sense, includes a Commonwealth and any possession of the United States. 
3932.Special rules 
(a)Coordination with subtitle AFor purposes of subtitle A— 
(1)Treatment of creditAny credit allowable to a taxpayer under section 3916 which is attributable to any property or services shall be treated as a reduction in the amount paid or incurred by the taxpayer for such property or services. 
(2)Amount of deduction for taxThe amount allowable as a deduction for the tax imposed by section 3901 shall be determined without regard to any credit allowable under section 3916. 
(3)Computation of percentage depletionFor purposes of sections 613 and 613A— 
(A)gross income shall be reduced by the amount of the tax imposed by section 3901, and 
(B)taxable income shall be determined without regard to any deduction allowed for such tax. 
(b)Special rule sale of property includes incidental performance of servicesFor purposes of this chapter, if in connection with the sale of any property there is an incidental performance of services, such performance of services shall be treated as part of the sale of such property. 
(c)Special rule where performance of services includes incidental transfer of propertyFor purposes of this chapter, if in connection with the performance of any services there is an incidental transfer of property, such transfer shall be treated as part of the performance of such services. 
(d)Authority to zero rate de minimis transactions, etcThe Secretary may prescribe regulations providing that the rate of tax shall be zero for a taxable transaction (or category of such transactions) where— 
(1)the amount involved is de minimis, or 
(2)the revenue raised by taxing the transaction is not sufficient to justify the administrative and other costs involved in the payment and collection of the tax. 
(e)Importing treated as sale and purchaseFor purposes of this chapter, the importing of any property into the United States shall be treated as both a sale and purchase of such property by the person importing such property. 
(f)Subchapter S corporation treated as not a corporationFor purposes of this chapter, an S corporation (as defined in section 1361(a)) shall be treated as a person which is not a corporation. 
(g)Use includes held for useFor purposes of this chapter, property and services held for use by any person shall be treated as used by the person. 
3933.Personal use by owner of business property or services 
(a)General ruleIf any business property or services are used by an owner of the taxpayer for personal purposes, for purposes of this chapter such use shall be treated as a taxable transaction. 
(b)Taxable amountIn the case of a use described in subsection (a), for purposes of this chapter, the taxable amount shall be— 
(1)except as provided in paragraph (2), the fair market value of the property or the services, or 
(2)if such use is only the temporary use of property, the fair rental value of such use. 
(c)DefinitionsFor purposes of this section— 
(1)Business property or servicesThe term business property or services means any property or services if a sale of such property, or the performance of such services, by the taxpayer would be a taxable transaction. 
(2)OwnerThe term owner means— 
(A)in the case of a sole proprietorship, the proprietor, 
(B)in the case of any other business enterprise, any holder of a beneficial interest in the corporation, partnership, or other entity, and 
(C)any member of the family (within the meaning of section 267(c)(4)) of an individual described in subparagraph (A) or (B). 
3934.Gift of business property or services 
(a)General ruleIn the case of any gift of business property or services, for purposes of this chapter— 
(1)such gift shall be treated as a taxable transaction, and 
(2)the taxable amount shall be the amount determined under section 3933(b). 
(b)Gifts related to business promotion activitiesFor purposes of subsection (a), the term gift includes any gift of property or services transferred in connection with business promotion activities. 
3935.Special rules for dispositions of nonbusiness real property 
(a)In generalIn the case of any sale of real property which is treated as a commercial-type transaction solely by reason of section 3904(b)(1)(A), for purposes of this chapter, the taxable amount shall be the excess (if any) of— 
(1)the amount realized on such sale, over 
(2)the adjusted cost to the taxpayer of such real property. 
(b)Adjusted costFor purposes of subsection (a)— 
(1)In generalExcept as provided in paragraph (2), the term adjusted cost means, with respect to any property, the basis of such property increased by expenditures properly chargeable to capital account (other than taxes or other carrying charges described in section 266) for periods during the holding period for such property. 
(2)Transitional ruleThe adjusted cost of any property shall include only amounts incurred during periods after December 31, 2005. 
(c)Value added tax not taken into accountFor purposes of this section, the amount realized on any sale of real property shall not include any amount attributable to the tax imposed by this chapter. 
3936.Special rule for insurance contractsIn the case of any contract of insurance, for purposes of this chapter, the taxable amount is the excess of— 
(1)the portion of the premium attributable to insurance coverage, over 
(2)the actuarial cost to the insurer of providing such insurance coverage. 
(b)Clerical amendmentThe table of chapters for subtitle D of the Internal Revenue Code of 1986 is amended by inserting before the item relating to chapter 31 the following: 
 
 
Chapter 30. Value added tax 
(c)Effective dateThe amendments made by this section shall apply to transactions occurring after December 31, 2005. 
1002.Revenue from value added tax to fund National Health Care Trust Fund 
(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code) is amended by adding at the end the following new section: 
 
9511.National Health Care Trust Fund 
(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the National Health Care Trust Fund, consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section or section 9602(b). 
(b)Transfers to Trust FundThere are hereby appropriated to the National Health Care Trust Fund amounts equivalent to amounts received in the Treasury from the tax imposed under section 3901 (relating to the value added tax). 
(c)Expenditures from Trust FundAmounts in the National Health Care Trust Fund shall be available only for purposes of making expenditures to carry out the program of health benefits under the National Health Insurance Act.. 
(b)Clerical amendmentThe table of sections for such subchapter A is amended by adding at the end the following new item: 
 
 
Sec. 9511. National Health Care Trust Fund 
(c)Effective dateThe amendments made by this section shall take effect on January 1, 2005. 
XIStudy and development of cost control mechanisms 
1101.Development of cost control mechanisms 
(a)StudyThe Secretary of Health and Human Services shall conduct a study analyzing various methods to control the costs of providing personal health benefits under this Act, and shall include in such study an analysis of the effects on such costs of medical malpractice claims and the purchase of medical malpractice liability insurance by providers of the benefits. 
(b)Reports to CongressNot later than October 1, 2007, the Secretary shall submit a report to Congress describing the study conducted under subsection (a), and shall include in the report recommendations on methods to control costs under this Act, including recommendations on the development of a system under which medical malpractice claims brought against providers of benefits under this Act may be resolved in an equitable and cost-effective manner. Not later than April 1, 2008, the Secretary shall promulgate regulations to implement the recommendations made in the report. 
 
